                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                  AT CHATTANOOGA

 UNITED STATES OF AMERICA                        )
                                                 )        Case No. 1:19-cr-87
 v.                                              )
                                                 )        Dist. Judge Harry S. Mattice
 DYLAN HEARD                                     )
                                                 )        Mag. Judge Christopher H. Steger


                                              ORDER


       U.S. Magistrate Judge Christopher H. Steger filed a report and recommendation [Doc. 52]

recommending that the Court: (1) accept Defendant’s guilty plea to Count One of the one count

Superseding Information; (2) adjudicate Defendant guilty of carrying and using a firearm during

and in relation to a crime of violence in violation of 18 U.S.C. § 924(c)(1)(A)(i); and (3) order that

Defendant remain in custody pending further order of this Court. Neither party filed a timely

objection to the report and recommendation. After reviewing the record, the Court agrees with

Magistrate Judge Steger’s report and recommendation. Accordingly, the Court ACCEPTS and

ADOPTS the magistrate judge’s report and recommendation [Doc. 52] pursuant to 28 U.S.C. §

636(b)(1) and ORDERS as follows:

       1. Defendant’s plea of guilty to Count One of the one count Superseding Information is

           ACCEPTED;

       2. Defendant is hereby ADJUDGED guilty of carrying and using a firearm during and in

           relation to a crime of violence in violation of 18 U.S.C. § 924(c)(1)(A)(i);

       3. Defendant's sentencing hearing shall take place on February 10, 2020, at 9:00 a.m.

           before the undersigned; and
  4. Defendant SHALL REMAIN in custody pending further order of this Court.

SO ORDERED.



                                               s/ Harry S. Mattice, Jr.______
                                              HARRY S. MATTICE, JR.
                                          UNITED STATES DISTRICT JUDGE




                                     2
